Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.10 Filed 09/10/21 Page 1 of 25




                       Exhibit 1
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.11 Filed 09/10/21 Page 2 of 25




                                    STATE OF MICHIGAN
         IN THE     9th   CIRCUIT COURT FOR THE COUNTY OF KALAMAZOO
                          150 Crosstown Center, Kalamazoo, MI 49001
                                       (269) 383-8837

MATT MELLEN,

      Plaintiffs,                                  File No.: 21-_____________NO
                                                                    0066
                                                Honorable: ___________________
                                                              Alexander C. Lipsey
V

JASON B. DALTON,
RASIER, LLC, and UBER
TECHNOLOGIES, INC.,

      Defendants.


Matthew R. Cooper (P43072)
Cooper Law, PLC
Counsel for Plaintiff
134 South Phelps Street
P.O. Box 64
Decatur, MI 49045
(269) 436-8316
matt@vadlawcenter.com

Frank B. Melchiore (P41238)
LAWFM
Counsel for Plaintiff
535 Central Avenue, Suite 306
St. Petersburg, FL 33701
(727) 822-5900
lawfm1@gmail.com


              PLAINTIFF’S COMPLAINT AND DEMAND FOR TRIAL BY JURY




                                          1
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.12 Filed 09/10/21 Page 3 of 25




              PLAINTIFF’S COMPLAINT AND DEMAND FOR TRIAL BY JURY

              There is no other civil action between these parties arising out of the
       same transaction or occurrence as alleged in this complaint pending in this
       court, nor has any such action been previously filed and dismissed or
       transferred after having been assigned to a judge. I do not know of any
       other civil action, not between these parties, arising out of the same
       transaction or occurrence as alleged in this complaint that is either pending
       or was previously filed and dismissed, transferred, or otherwise disposed of
       after having been assigned to a judge in this court.

       NOW COMES the Plaintiff, MATT MELLEN, by and through his above-stated

counsel, and for his Complaint against the Defendants, JASON B. DALTON, RASIER,

LLC and UBER TECHNOLOGIES, INC., states that the amount in amount in controversy

herein exceeds the sum of Twenty-Five Thousand Dollars ($25,000), and further states

as follows:

                       JURISDICTION AND GENERAL ALLEGATIONS

       1.     Plaintiff MATT MELLEN was and is an individual residing in the County of

              Kalamazoo, State of Michigan at times pertinent hereto.

       2.     Defendant,     Uber   Technologies,   Inc.,   is   a   Delaware   corporation,

              headquartered in San Francisco, California, which is registered in the State

              of Michigan, and is authorized to and is conducting business in the County

              of Kalamazoo, State of Michigan.

       3.     Defendant, Rasier, LLC is a Delaware Corporation, headquartered in San

              Francisco, California, which is registered in the State of Michigan, and is

              authorized to and is conducting business in the County of Kalamazoo, State

              of Michigan.
                                             2
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.13 Filed 09/10/21 Page 4 of 25




      4.   Defendants, Uber Technologies, Inc., and Rasier, LLC (collectively

           “Defendants Uber”), are in the business of transportation services / a mobile

           phone application that allows individuals / consumers to enter into

           transactions for money, communicate with, and obtain transportation

           services from Uber drivers as part of Defendants Uber “trade or commerce”

           of providing goods, property, or service primarily for personal, family, or

           household purposes.

      5.   At all times pertinent hereto, Defendants Uber asserted, represented

           material facts, such as facts that are important to the transactions for

           money, or ones which the Defendants Uber knew or should have known

           would influence the Plaintiff in entering into the transactions for money, the

           following on its website and/or on its “App”, including but not limited to:

           a.     All potential drivers in the US must complete a screening before

                  becoming an Uber driver-partner, and current drivers continue to be

                  vetted for criminal offenses;

           b.     Through our joint efforts with cities and safety experts and by working

                  together, we’re helping to create safe journeys for everyone;

           c.     Before anyone can drive with Uber, they must undergo a multi-point

                  review of driving history and criminal history. Screening check for

                  moving violations, drinking and drug-related offenses, violent crimes,



                                           3
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.14 Filed 09/10/21 Page 5 of 25




                 and felonies. If a potential driver qualifies, they still have to remain

                 in good standing with the law to stay in the Uber Community;

           d.    Criminal and motor vehicle checks are proactively run each year,

                 regardless of whether there’s a legal obligation in the city to do so;

           e.    If a driver is charged with a new offense, we have technology that

                 can notify us of that so we can remove access to the App and

                 DEACTIVATE the driver. This helps to ensure that all drivers

                 continue to meet our screening standards, safety standards.

           f.    All Uber rides are tracked by GPS from start to finish so there’s a

                 record of your trip if something happens.

           g.    Legal / UBER COMMUNITY GUIDELINES, including -

           h.    Uber uses technology to keep drivers and riders safe, for instance by

                 GPS-tracking every ride and allowing riders to share their journeys

                 in real time with families or friends. This is all backed up by a robust

                 system of pre-screenings of drivers.

           i.    UBER has a dedicated incident response team on call 24/7 to

                 investigate safety incidents.

           j.    Actions that threaten the safety of drivers and riders will be

                 investigated and, if confirmed, lead to permanent deactivation of

                 your account. For example: Physical contact with riders. Breaking

                 the local law while using Uber. For example, texting while driving;

                                         4
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.15 Filed 09/10/21 Page 6 of 25




                 speeding or otherwise breaking local traffic laws; and using Uber to

                 commit a crime, including drug and human trafficking or the sexual

                 exploitation of children.

           k.    Safe Driving. Uber expects drivers using the app to drive safely at all

                 times.

           l.    What leads to you losing access to your account? If we are made

                 aware of this type of problematic behavior, we may contact you so

                 we can investigate them. Depending on the nature of the concern,

                 we may put a hold on your account during our investigation. If the

                 issues raised are serious or a repeat offense, or you refuse to

                 cooperate, you may lose access to Uber.

           m.    Any behavior involving violence, sexual misconduct, harassment,

                 discrimination, or illegal activity while using Uber can result in the

                 immediate loss of your account. Uber will also deactivate the

                 account of any driver who receives several or serious

                 complaints of poor, unsafe, or distracted driving while using the

                 Uber app. Additionally, when law enforcement is involved, we will

                 cooperate with their investigation in accordance with our Law

                 Enforcement Guidelines.




                                             5
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.16 Filed 09/10/21 Page 7 of 25




           n.    Compliance with the Law: We expect drivers using the Uber app to

                 act in compliance with all relevant state, federal and local laws and

                 the rules of the road at all times.

           o.    What leads to you losing access to your account? Uber may

                 permanently deactivate your account for activities such as: engaging

                 in serious illegal activity while using the Uber app; not maintaining

                 valid vehicle registration or driver’s license; and receiving serious

                 traffic citations, or several traffic citations that indicate unsafe driving,

                 while using the Uber app.

           p.    Defendants Uber charge customers for, and take customer’s money

                 for “Safe Rides Fee,” including for the ride that Plaintiff booked with

                 Uber on February 20, 2016.

      6.   Defendant JASON B. DALTON (“Defendant Dalton”) is a resident of the

           County of Kalamazoo, State of Michigan and at all times pertinent hereto,

           was a driver, employed by Defendants Uber and was providing

           transportation services for individuals / consumers using transportation

           services / mobile phone application directed and controlled by Defendants

           Uber, including Plaintiff MATT MELLEN.

      7.   At all times pertinent hereto, Defendant Dalton was considered an

           employee/agent of Defendants Uber as Defendants Uber:



                                           6
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.17 Filed 09/10/21 Page 8 of 25




           a.    Directed and controlled the course and scope of Defendant Dalton’s

                 employment through demanding use of Defendants Uber’s specific

                 and exclusive mobile application;

           b.    Directed and controlled the fares charged by Defendant Dalton in the

                 course of his employment with Defendants Uber;

           c.    Directed and controlled the collection of payments from each

                 individual / consumer / rider who utilizes Defendant Dalton’s services

                 through Defendants Uber technology / service / app;

           d.    Required its drivers to adhere to Uber’s policy concerning tipping

                 from individuals / consumers / riders;

           e.    Provided Defendant Dalton with a weekly direct deposit representing

                 payment for services performed, which represented only a certain

                 percentage of the fees charged;

           f.    Directed and controlled the vehicle’s mechanical shape, cleanliness

                 of the vehicle and use through mandatory display of Uber logo on

                 said vehicle;

           f.    Directed and set time standards by which its drivers must respond to

                 requests;

           g.    Prohibit drivers from calling passengers who have requested a ride

                 at a rate and frequency that Uber deems “excessive”; and



                                         7
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.18 Filed 09/10/21 Page 9 of 25




           h.    Does not allow Uber drivers to negotiate, adjust or accept other forms

                 of payment should the Uber application malfunction.

      8.   On or about February 20, 2016, Defendant Dalton was activated on

           Defendants UBER’s “app,” on the clock, and in the course of performing

           transportation duties for Defendants Uber.

      9.   With paying Uber passenger, Plaintiff MATT MELLEN, inside Dalton’s

           UBER car, Defendant Dalton began driving in a deadly, dangerous manner

           certain to cause injury, death, damage - running red lights, crashing into

           other vehicles, committing crimes - including kidnaping, falsely imprisoning

           and battering of Plaintiff MELLEN, severely traumatizing Plaintiff Matt

           Mellen, and creating an unsafe, predictable hazard to himself, Uber

           passengers, and the public at large. Bumping hard against shoulders with

           the UBER driver Matt Mellen had hailed off UBER’s ride-sharing App… as

           the two barreled down crowded Kalamazoo city roads at break-neck

           speeds. Matt Mellen yelled for the UBER driver to stop, to pull over….pull

           over!…to let Matt out. Then a dead-bang impact. The UBER driver smashed

           into a totally innocent person/people in a car that was in the wrong

           place….then the UBER driver kept going…unfazed as if nothing had just

           happened. Matt Mellen knew he had to do something. The surreal became

           reality. Should he punch this UBER driver in the head? Should he pull the

           wheel, and get this UBER car to go into a ditch…crash it into a

                                         8
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.19 Filed 09/10/21 Page 10 of 25




            building…stop this madness? The million split second decisions that Matt

            Mellen plays over, and over, and over in his mind to this day. It won’t stop.

            Somehow, Matt escaped the kidnapping, the physical confinement of the

            UBER driver’s crimes… rolling out of the UBER car….ejecting….scraping

            hard across the hard pavement….alive.

      10.   Based on the representations about their services upon which Plaintiff

            relied, Uber paying passenger and Plaintiff herein, Matt Mellen, dialed 911,

            tried to call, connect, and reach Uber directly to report Defendant Dalton’s

            deadly dangerous, criminal, illegal and unsafe driving to place Uber

            Defendants on notice, that Dalton was / had become a danger to Matt

            Mellen, society, and that Uber’s driver, Dalton, needed to be

            DEACTIVATED --- immediately per the Uber app, and immediately taken

            off the road so that he would stop causing injury, damages, loss to Plaintiff,

            Matt Mellen, and so that there would be no more customers and/or citizens

            exposed to Uber’s criminal driver, Dalton.

      11.   Immediately, and for more than an hour after escaping Uber driver Dalton’s

            death ride, Plaintiff and his girlfriend tried desperately to connect with Uber

            and Uber’s 24/7 on call response team to inform Uber and seek to confirm

            the Uber representation that its driver would be DEACTIVATED following

            his episodes of criminal and dangerous/deadly driving; and yet, Defendant

            Dalton continued in his capacity as an Uber Driver and responded to a

                                           9
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.20 Filed 09/10/21 Page 11 of 25




            request for transportation, which took him to the Meadows apartment

            complex on the eastern edge of Kalamazoo County, where Tiana

            Carruthers was shot four times by UBER driver, Dalton.

      12.   Defendant Dalton engaged a woman there in verbal conversation in his

            capacity as an Uber driver, asking her for directions and / or the location of

            a certain person.

      13.   Defendant Dalton then intentionally and recklessly fired bullets, live rounds

            of ammunition in that woman’s direction, violently striking her with at least

            four bullets and endangering the lives of all other witnesses in the area,

            including children.

      14.   Critically wounded and incapacitated, the woman Dalton shot laid on the

            ground in desperate need of medical attention; having witnessed / feeling

            the effects of her own personal assault and the assault on her minor

            daughter; her minor daughter having been present for and witnessed the

            attack on her mother; Defendant Dalton continued in his capacity as an

            Uber driver and continued to perform transportation duties for Defendant

            Uber. Hours later and 15 miles away, a father and his 17-year-old son were

            fatally shot by Dalton working for UBER, while that father and son were

            looking at cars at a car dealership. Within an hour of these killings, five

            people were gunned down in the parking lot of a Cracker Barrel restaurant.



                                          10
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.21 Filed 09/10/21 Page 12 of 25




            Four of them died. A 14-year-old girl survived with a head wound and was

            hospitalized in critical condition.

      15.   At all times pertinent hereto, Defendant Dalton knew / had knowledge that

            something was wrong with his mental status as the Uber Application used

            during the course of his employment with Uber did not appear normal;

            Dalton refused to contact Uber Defendants, remedy the situation or

            disengage his employment with Uber, or his active status with Uber’s “App.”

      16.   Throughout the day of February 20, 2016 and during the course of his

            employment with Defendants Uber, Defendant Dalton continued to commit

            heinous crimes and acts of violence in between picking up and dropping off

            individuals / consumers / passengers until the time he was arrested. At no

            time before Dalton’s arrest did Defendants Uber DEACTIVATE Dalton,

            despite their clear representations that they would do so, and the notice by

            Plaintiff and/or others to Defendants Uber of Dalton’s criminal behavior.

      17.   At all times pertinent hereto, Defendant Dalton and Defendants Uber were

            compensated and / or profited from the Uber transportation services being

            provided by Defendant Dalton on the evening of February 20, 2016 prior to

            and after Defendant Dalton’s heinous crimes and acts of violence, including

            those that severely traumatized Plaintiff, Matt Mellen.

      18.   Defendant Dalton’s heinous crimes and acts of violence all occurred in or

            around the locations where Defendant Dalton was picking up and / or

                                            11
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.22 Filed 09/10/21 Page 13 of 25




            dropping off individuals / consumers / passengers that were clients of

            Defendants Uber; as such, the actions present clear and concise evidence

            that Defendant Dalton’s crimes arose from and occurred as a result of

            Defendant Dalton’s active status with Defendants Uber’s “App,” the same

            App that Plaintiff relied on, that Plaintiff prioritized in choosing to do

            business with Defendants Uber.

      19.   Defendants Uber engaged in trade or commerce; committed one or more

            of the prohibited methods, acts, or practices as stated in Section 3 of

            Michigan’s Consumer Protection Act (MCL 445.901, et. seq.) - as alleged

            by Plaintiff; and Plaintiff was severely traumatized/suffered a loss, which is

            continuing as a result of Defendant’s violation of the Act, such as under

            MCL 445.903, Section 3: (a) Causing a probability of confusion or

            misunderstanding as to the source, sponsorship, approval, or certification

            of goods or services; (c) Representing that goods or services have

            sponsorship, approval, characteristics, ingredients, uses, benefits, or

            quantities that they do not have or that a person has sponsorship, approval,

            status, affiliation, or connection that he or she does not have;

            (e) Representing that goods or services are of a particular standard, quality,

            or grade, or that goods are of a particular style or model, if they are of

            another; (n) Causing a probability of confusion or of misunderstanding as to

            the legal rights, obligations, or remedies of a party to a transaction; (q)

                                           12
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.23 Filed 09/10/21 Page 14 of 25




             Representing or implying that the subject of a consumer transaction will be

             provided promptly, or at a specified time, or within a reasonable time, if the

             merchant knows or has reason to know it will not be so provided; (s) Failing

             to reveal a material fact, the omission of which tends to mislead or deceive

             the consumer, and which fact could not reasonably be known by the

             consumer; (bb) Making a representation of fact or statement of fact material

             to the transaction such that a person reasonably believes the represented

             or suggested state of affairs to be other than it actually is; and/or (cc) Failing

             to reveal facts that are material to the transaction in light of representations

             of fact made in a positive manner.

      20.    Rather than following the clear community standards / code of conduct set

             forth on their own website and as a prerequisite to even using their “App,”

             (such as DEACTIVATING Dalton for his criminal and dangerous acts

             though Defendant Uber’s “dedicated incident response team on call 24/7 to

             investigate safety incidents,”) in violation of Michigan’s Consumer

             Protection Act (MCL 445.901, et. seq.), Defendants Uber did absolutely

             nothing. Still active on UBER’s APP, Dalton continued his UBER rides,

             killing six, wounding many, deeply damaging Matt Mellen, for life.

      20a.   The guilt kicks in for Matt Mellen; the re-living of the events of that day and

             night in excruciating, painful detail; the feeling of total helplessness, the

             sense of being thoroughly defrauded over there being no way to connect

                                             13
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.24 Filed 09/10/21 Page 15 of 25




              with UBER and stop the UBER driving, the Uber driver’s crimes, the

              shootings, the killings. And when the guilt kicks in, and when Post-

              Traumatic Stress Disorder meltdowns come, Matt Mellen finds himself an

              inpatient for treatment; treatment of conditions he never knew before

              February 2016; reliving the trauma, the horrific news: by phone, over the

              T.V. Local news, national news: Gunman shoots and kills six; wounding at

              least two more, critical condition; and how many more? The gunman who

              was UBER’s driver; Matt Mellen’s “Safe Ride”, for whom Matt Mellen paid

              a “Safe Rides Fee” to the Defendants.

       21.    As a result of the Defendants’ violations of Michigan’s Consumer Protection

              Act (MCL 445.901, et. seq.) and the Defendants’ fraud, Plaintiff is severely

              traumatized, suffering Post Traumatic Stress Disorder, severe “survivor’s

              guilt” and additional afflictions all resulting in substantial actual damages

              and losses to Plaintiff and entitling him to full recovery of actual damages,

              attorney fees, costs, and additional relief as provided through the statutory

              and common law of the state of Michigan.

       WHEREFORE, Plaintiff demands a judgment against the Defendants, Uber,

Raiser, LLC & JASON B. Dalton, in an amount over and above Twenty-Five Thousand

($25,000.00) Dollars, which Plaintiff is found to be entitled, plus costs, Interest attorney

fees, exemplary damages, and whatever additional compensation to which he is entitled.



                                             14
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.25 Filed 09/10/21 Page 16 of 25




    COUNT I - VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
                      331 of 1976, MCL 445.901, et seq.
                           (DEFENDANTS UBER)

      22.   Plaintiff herein repeats, re-alleges and incorporates by reference each and

            every paragraph above as if fully restated herein, and further states as

            follows:

      23.   This Count is brought under the Michigan Consumer Protection Act 331 of

            1976, MCL 445.901, et seq.

      24.   At all times pertinent hereto, Defendants Uber were in the process of

            conducting trade or commerce in the County of Kalamazoo, State of

            Michigan.

      25.   Relying on representations made by Defendants Uber, Plaintiff chose to

            accept the exchange of his money to engage the trade or commerce in

            which Defendants Uber offered by way of its products and/or services,

            including that Uber plainly and clearly represented that it had a dedicated

            incident response team on call 24/7 to investigate safety incidents/actions

            that threaten the safety of riders would be investigated and, if confirmed,

            lead to permanent deactivation of the Uber driver. In addition, Plaintiff relied

            upon further representations by Defendants Uber such as specified in

            paragraph 5, above.

      26.   In so doing, Plaintiff relied on the representations of Defendants Uber.



                                           15
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.26 Filed 09/10/21 Page 17 of 25




      27.   In violation of Michigan’s Consumer Protection Act (MCL 445.901, et. seq.),

            Defendants Uber did not have a functioning 24/7 team on call to act on, to

            DEACTIVATE dangerous Uber drivers, amongst many other violations of

            that Act, including under MCL 445.903, Section 3:

            (a) Causing a probability of confusion or misunderstanding as to the source,

            sponsorship, approval, or certification of goods or services;

            (b) Representing that goods or services have sponsorship, approval,

            characteristics, ingredients, uses, benefits, or quantities that they do not

            have or that a person has sponsorship, approval, status, affiliation, or

            connection that he or she does not have;

            (c) Representing that goods or services are of a particular standard, quality,

            or grade, or that goods are of a particular style or model, if they are of

            another;

            (d) Causing a probability of confusion or of misunderstanding as to the legal

            rights, obligations, or remedies of a party to a transaction;

            (e) Representing or implying that the subject of a consumer transaction will

            be provided promptly, or at a specified time, or within a reasonable time, if

            the merchant knows or has reason to know it will not be so provided;

            (f) Failing to reveal a material fact, the omission of which tends to mislead

            or deceive the consumer, and which fact could not reasonably be known by

            the consumer;

                                           16
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.27 Filed 09/10/21 Page 18 of 25




            (g) Making a representation of fact or statement of fact material to the

            transaction such that a person reasonably believes the represented or

            suggested state of affairs to be other than it actually is; and/or

            (h) Failing to reveal facts that are material to the transaction in light of

            representations of fact made in a positive manner.

      28.   Defendant Uber’s representations about DEACTIVATING dangerous

            drivers through some 24/7 on call team was totally false, and even worse,

            Uber paying customers, like Plaintiff Matt Mellen, could not even reach

            Defendants Uber to report and insure that dangerous, deadly, criminal

            drivers and driving were DEACTIVATED, timely, immediately; but instead,

            Defendant Uber continued to provide Dalton access to Defendants Uber

            App and responded to requests for transportation, which led him to further

            past/present/future traumatization of Plaintiff, Matt Mellen, all in violation of

            Michigan’s Consumer Protection Act (MCL 445.901, et. seq.).

      29.   More specifically, Defendants Uber violated the Michigan Consumer

            protection Act when Defendants Uber:

            a.     Led members of the public at large / consumers / riders such as

            Plaintiff Matt Mellen to believe that Uber properly screens, evaluates,

            monitors and conducts regular motor vehicle inspections, motor vehicle

            driving records and conducts extensive criminal background investigations

            when they do not;

                                            17
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.28 Filed 09/10/21 Page 19 of 25




            b.     Led members of the public at large / consumers / riders such as

            Plaintiff Matt Mellen to believe that the services provided by Uber are safe

            and secure when they are not;

            c.     Led consumers / riders such as Plaintiff Matt Mellen to believe that

            policies and procedures are in place such as GPS tracking, enhanced

            safety features, and a trained support team to respond to urgent safety

            issues, when they do not; and

            d.     Led consumers / riders such as Plaintiff Matt Mellen to believe that

            Uber sets a standard by which drivers are trained, constantly evaluated in

            real-time identification, and their technology notifies them of problem drivers

            and revokes access to their App/DEACTIVATION.

            e.     Marketed, sold, and up-charged consumers / riders such as Plaintiff

            Matt Mellen a “Safe Rides Fee” that was false, unsupported, not applied,

            mis-applied, wasted, converted, taken, and/or deceptive without benefit,

            protection, quality, grade, or standard.

            f.     Violated the offers, representations, statements referenced in

            paragraph 5, above.

            g.     Additional violations to be disclosed during the course of discovery.



      30.   As a result of the Defendants’ violations of Michigan’s Consumer Protection

            Act (MCL 445.901, et. seq.), Plaintiff was severely traumatized, suffering

                                           18
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.29 Filed 09/10/21 Page 20 of 25




              Post Traumatic Stress Disorder, severe “survivor’s guilt” and additional

              afflictions all resulting in substantial actual damages and losses to Plaintiff

              and entitling him to full recovery of actual damages, attorney fees, costs,

              and additional relief as provided through the statutory and common law of

              the state of Michigan.

       WHEREFORE, Plaintiff demands a judgment against the Defendants, Uber,

Raiser, LLC & JASON B. Dalton, in an amount over and above Twenty-Five Thousand

($25,000.00) Dollars, which Plaintiff is found to be entitled, plus costs, Interest attorney

fees, exemplary damages, and whatever additional compensation to which he is entitled.

              COUNT II - FRAUD BASED ON FALSE REPRESENTATION
                             (DEFENDANTS UBER)

       31.    Plaintiff herein repeats, re-alleges and incorporates by reference each and

              every paragraph above as if fully restated herein, and further states as

              follows:

       32.    Relying on representations made by Defendants Uber, Plaintiff chose to

              accept the exchange of his money to engage the trade or commerce in

              which Defendants Uber offered by way of its products and/or services,

              including that Uber plainly and clearly represented that it had a dedicated

              incident response team on call 24/7 to investigate safety incidents/actions

              that threaten the safety of riders would be investigated and, if confirmed,

              lead to permanent deactivation of the Uber driver. In addition, Plaintiff relied

              upon further representations by Defendants Uber such as specified in
                                             19
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.30 Filed 09/10/21 Page 21 of 25




            paragraph 5, above. Defendants Uber represented these material facts

            about their trade or commerce, including that Defendants had a functioning

            dedicated incident response team on call 24/7 to investigate safety

            incidents/actions that threaten the safety of riders would be investigated

            and, if confirmed, lead to permanent deactivation of the Uber driver:

            Defendants Uber charged a “Safe Rides Fee” which since on or about

            November 1, 2015, was expressly on Defendants’ Uber webpage / App to

            read, “The Safe Rides Fee supports the operation of the Uber platform,

            including a background check process, development of safety features in

            the app, incident response, and other operational costs.” [Emphasis

            added.]

      33.   Defendants Uber made these representations of material facts as part of

            their trade or commerce.

      34.   These representations were false when made.

      35.   Defendants Uber knew these representations were false when made, or

            Defendants Uber made these representations recklessly, that is, without

            knowing whether true.

      36.   Defendants Uber made these representations with the intent that Plaintiff,

            and consumers similarly situated would rely on such representations.

      37.   Plaintiff, Matt Mellen, relied on these representations, attempted to act upon

            them, and acting upon them.

                                          20
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.31 Filed 09/10/21 Page 22 of 25




       38.    Plaintiff was damaged as a result of his reliance.

       39.    As a result of the Defendants’ Fraud Based on False Representation,

              Plaintiff was severely traumatized, suffering Post Traumatic Stress

              Disorder, severe “survivor’s guilt” and additional afflictions all resulting in

              substantial actual damages and losses to Plaintiff and entitling him to full

              recovery of actual damages, attorney fees, costs, and additional relief as

              provided through the statutory and common law of the state of Michigan.

       WHEREFORE, Plaintiff demands a judgment against the Defendants, Uber,

Raiser, LLC & JASON B. Dalton, in an amount over and above Twenty-Five Thousand

($25,000.00) Dollars, which Plaintiff is found to be entitled, plus costs, Interest attorney

fees, exemplary damages, and whatever additional compensation to which he is entitled.

   COUNT III - FRAUD BASED ON FAILURE TO DISCLOSE FACTS (Silent Fraud)
                          (DEFENDANTS UBER)

       40.    Plaintiff herein repeats, re-alleges and incorporates by reference each and

              every paragraph above as if fully restated herein, and further states as

              follows:

       41.    Relying on representations made by Defendants Uber, Plaintiff chose to

              accept the exchange of his money to engage the trade or commerce in

              which Defendants Uber offered by way of its products and/or services,

              including that Uber plainly and clearly represented that it had a dedicated

              incident response team on call 24/7 to investigate safety incidents/actions

              that threaten the safety of riders would be investigated and, if confirmed,
                                             21
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.32 Filed 09/10/21 Page 23 of 25




            lead to permanent deactivation of the Uber driver. In addition, Plaintiff relied

            upon further representations by Defendants Uber such as specified in

            paragraph 5, above.

      42.   Defendants Uber failed to disclose material facts about their trade or

            commerce, including that Defendants did not have a functioning dedicated

            incident response team on call 24/7 to investigate safety incidents/actions

            that threaten the safety of riders would be investigated and, if confirmed,

            lead to permanent deactivation of the Uber driver. This despite that

            Defendants Uber charged a “Safe Rides Fee” which since on or about

            November 1, 2015, was expressly on Defendants’ Uber webpage to read,

            “The Safe Rides Fee supports the operation of the Uber platform, including

            a background check process, development of safety features in the app,

            incident response, and other operational costs.” [Emphasis added.]

      43.   Defendants Uber had actual knowledge of these facts.

      44.   Defendants’ Uber failure to disclose these material facts caused Plaintiff to

            have a false impression.

      45.   When Defendants Uber failed to disclose these material facts, Defendants

            Uber knew the failure would create a false impression.

      46.   When Defendants Uber failed to disclose material facts, Defendants Uber

            intended that Plaintiff, and consumers similarly situated would rely on the

            resulting false impression.

                                           22
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.33 Filed 09/10/21 Page 24 of 25




       47.    Plaintiff, Matt Mellen, relied on the false impression.

       48.    Plaintiff was damaged as a result of his reliance.

       49.    As a result of the Defendants’ Fraud Based on Failure to Disclose Facts,

              Plaintiff was severely traumatized, suffering Post Traumatic Stress

              Disorder, severe “survivor’s guilt” and additional afflictions all resulting in

              substantial actual damages and losses to Plaintiff and entitling him to full

              recovery of actual damages, attorney fees, costs, and additional relief as

              provided through the statutory and common law of the state of Michigan.

              Plaintiff was severely traumatized, suffering Post Traumatic Stress Disorder

              and additional afflictions all resulting in losses to Plaintiff and entitling him

              to full recovery of actual damages, attorney fees, costs, and additional relief

              as provided through the statutory and common law of the state of Michigan.

       WHEREFORE, Plaintiff demands a judgment against the Defendants, Uber,

Raiser, LLC & JASON B. Dalton, in an amount over and above Twenty-Five Thousand

($25,000.00) Dollars, which Plaintiff is found to be entitled, plus costs, Interest attorney

fees, exemplary damages, and whatever additional compensation to which he is entitled.




                                              23
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-2, PageID.34 Filed 09/10/21 Page 25 of 25




Dated: February 18, 2021
                                    Matthew R. Cooper e./s.
                                    Matthew R. Cooper (P43072)
                                    Cooper Law, PLC
                                    Counsel for Plaintiff
                                    134 South Phelps Street
                                    P.O. Box 64
                                    Decatur, MI 49045
                                    (269) 436-8316
                                    matt@vadlawcenter.com


                                    Frank B. Melchiore e./s.
                                    Frank B. Melchiore (P41238)
                                    LAWFM
                                    Counsel for Plaintiff
                                    535 Central Avenue, Suite 306
                                    St. Petersburg, FL 33701
                                    (727) 822-5900
                                    lawfm1@gmail.com




                                      24
